Citation Nr: 0322337	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  94-15 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active military service from November 1949 to 
September 1969. He died in October 1991.  

This matter arose from a May 1992 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  The Washington, D.C. 
VARO had jurisdiction of the matter when the Board of 
Veterans' Appeals (Board) remanded it in November 1996 and 
April 1998 for additional development of the evidence.

In April 2002 the Board issued a decision denying entitlement 
to service connection for the cause of the veteran's death.  
The appellant is the veteran's widow.  She appealed to the 
United States Court of Appeals for Veterans Claims (CAVC).  
The Disabled American Veterans, who is continuing to 
represent her before VA, represented her in her appeal to the 
CAVC.  The Office of General Counsel for VA represented the 
Secretary of VA in the appeal to the CAVC.

While the case was pending at the CAVC, the appellant's 
representative and the Office of General Counsel reached an 
agreement.  Pursuant to the agreement, the parties filed a 
joint motion requesting that the CAVC vacate the Board's 
April 2002 decision and remand the case for further 
development and readjudication.  The CAVC granted the joint 
motion in February 2003.  The case has since been returned to 
the Board for compliance with directives that were specified.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), and 
§ 3.159(b), require VA to inform a claimant of which evidence 
VA will provide and which evidence claimant is to provide, 
and remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  See also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002). 

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a)).


In July 2003, the representative submitted a brief on the 
appellant's behalf directly to the Board.  Also, additional 
medical evidence was submitted by the representative without 
a waiver of initial RO review in accordance with 38 C.F.R. 
§ 20.1304 (2002).  Accordingly, this case must be remanded to 
the RO for initial review of the added evidence.  

In a statement recently received at the Board the appellant 
reported a change of address.  She currently lives in the 
Fredericksburg, Virginia area.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The RO 
should advise the appellant that she has 
up to one year after the letter is 
provided to submit additional evidence, 
and that, if the case is returned to the 
Board, the Board will not be able to 
adjudicate the claim prior to the 
expiration of the one-year time period 
unless the appellant indicates that she 
has no additional evidence to submit or 
waives the one-year response period.

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response.

4.  After completion of the development 
requested above, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.  In the process, the RO 
should give due accord and consideration 
to the points that were noted by the 
appellant's representative and the Office 
of General Counsel in the joint motion 
that the parties filed in January 2003, 
which was incorporated in the CAVC's 
February 2003 order along with the July 
2003 appellant's brief.  

If the claim continues to be denied, then the appellant and 
her representative should be furnished a supplemental 
statement of the case (SSOC) and given an opportunity to 
respond.  The rationale for the decision should be clearly 
explained, citing to all governing legal authority and 
precedent.  The case should then be returned to the Board for 
further appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  



		
	RICHARD E. COPPOLA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


